IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
SHAHAB AFNANI, )
)
Vv. )
) Case No. 1:18¢v00554
NANCY A. BERRYHILL, )
Defendant. )

ORDER

On May 3, 2019, United States Magistrate Judge Ivan D. Davis entered a Report
and Recommendation (“Report”) in this social security case regarding waiver of an
overpayment of Social Security disability insurance benefits (“DIB”), recommending that
plaintiff's motion for summary judgment be denied in part, that the decision of the
Commissioner be vacated, and that the case be remanded for further proceedings.
Specifically, Judge Davis found (i) that the Administrative Law Judge (“ALJ”) did not err
when he found that plaintiff had not accurately and completely reported that he had no
income; (ii) that the ALJ’s decision omitted considcration of plaintiff's age, intelligence,
and any physical, mental, educational, or linguistic limitations; and (iii) that the ALJ failed
to make a credibility determination when deciding that plaintiff was at fault. No objections
to the Report were filed by either party.!

The Court ADOPTS the Report and Recommendation (Doc. 25) in part.

 

' Both parties in this matter were represented by counsel.
1
The Commissioner's decision is VACATED because the ALJ and the
Commissioner failed to discuss the factors outlined in 20 C.E.R. § 404.507 or make
credibility determinations that warrant a finding of fault.

This case is REMANDED to the Social Security Administration for further
proceedings consistent with the Report and this Order. |

It is hereby ORDERED that plaintiff's motion for summary judgment (Doc. 17)
and defendant’s motion for summary judgment (Doc. 22) are DENIED without prejudice.

The Clerk of the Court is further directed to provide a copy of this Order to all
counsel of record and to place this matter among the ended causes,

Alexandria, Virginia
May 22, 2019

 
